Citation Nr: 1819046	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial rating in excess of 10 percent for left foot metatarsalgia.

3.  Entitlement to a rating in excess of 10 percent for right implant arthroplasty and diabetic neurogenic arthropathy (Charcot joint) of the right foot. 


REPRESENTATION

Appellant represented by:	Clark W. Berry, Attorney

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to November 1971.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran died in September 2015.  His surviving spouse filed a request to substitute the following month, which was granted in a May 2017 memorandum.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II is treated with insulin, oral medication, and a restricted diet.  It is not treated with a regulation of activities.

2.  The Veteran has left foot metatarsalgia.

3.  The Veteran has mild to moderate hallux rigidus.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an initial rating in excess of 10 percent for left foot metatarsalgia have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5279 (2017).

3.  The criteria for a rating in excess of 10 percent for right implant arthroplasty and diabetic neurogenic arthropathy (Charcot joint) of the right foot have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5281 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Diabetes Mellitus Type II

The Veteran's diabetes is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  A 20 percent rating is warranted where treatment requires insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where treatment requires insulin, a restricted diet, and regulation of activities.

"Regulation of activities" means the avoidance of strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Medical evidence is required to support this criterion.  Id.  The use of the word "and" indicates that the criteria for a 40 percent rating are conjunctive.  Camacho, 21 Vet. App. at 367-68.  All three criteria must be met to meet the requirements for a 40 percent rating.  Id.  

As pertinent to this appeal, 38 C.F.R. § 4.119, DC 7913, Note (1), states that compensable complications of diabetes are evaluated separately unless used to support a 100 percent rating, and noncompensable complications are considered part of the diabetic process under DC 7913.

The Veteran seeks a rating in excess of 20 percent for diabetes mellitus type II (diabetes).  The appeal period before the Board begins on October 1, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran underwent a VA examination in January 2011.  The examination report indicated the Veteran's diabetes is treated with insulin more than once a day, oral medications, and a restricted diet.  The examination report indicated the disease is not treated by a regulation of activities.  

The Veteran's medical records are consistent with the findings in the examination report.  They show the Veteran is prescribed insulin more than once a day, oral medications, and his diet is restricted to 2000 calories and low cholesterol, though the Veteran was inconsistent in his compliance with this treatment regimen.

The Veteran's representative has argued that the diabetes results in neuropathy of his lower extremities which limits his ability to be physically active; therefore, the regulation of activities criterion should be met.  This line of reasoning misconstrues the definition of regulation of activities.  It is not that the diabetes causes complications that restrict the ability to be physically active; rather, the restriction of activities is required to control diabetes.  This has not been shown.

The Veteran's prescribed treatment for diabetes includes the use of insulin and a restricted diet, thereby meeting the criteria for a 20 percent rating under DC 7913.  The criteria for a higher, 40 percent rating additionally require medical evidence of regulation of activities, which has not been shown.  There is no doubt to be resolved; a rating in excess of 20 percent is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 7913.

The Board has considered whether separate ratings are warranted.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259 (1994) (where the condition results in separate and distinct manifestations, they should each be recognized and combined under separate ratings); but see 38 C.F.R. § 4.14 (evaluation of the same disability or manifestation under various diagnoses is to be avoided).  To this end, the Veteran has diabetic retinopathy and neuropathy.  Service connection is already in effect for both disabilities.  

Left Foot Metatarsalgia

The Veteran's left foot metatarsalgia is rated 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5279.  A 10 percent rating is warranted for anterior metatarsalgia, unilateral or bilateral.  This is the highest rating available under DC 5279.

The Veteran seeks an initial rating in excess of 10 percent for left foot metatarsalgia.  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran underwent VA examinations in August 2011 and October 2011.  The examination reports confirmed a diagnosis of metatarsalgia in the left foot.  See Metatarsalgia, https://www.mayoclinic.org/diseases-conditions/metatarsalgia/symptoms-causes/syc-20354790?p=1 (last visited Mar. 15, 2018) (metatarsalgia is a condition in which the ball of your foot becomes painful and inflamed).  The presence of this disability meets the criteria required for a 10 percent rating under DC 5279, which is the Veteran's initial rating for this disability.  As this is the highest rating available under DC 5279, an initial rating in excess of 10 percent is not warranted.  

Charcot Joint of the Right Foot

The Veteran's Charcot joint is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5281, for hallux rigidus, unilateral, severe.  The rating schedule instructs this disability be rated as severe hallux valgus, and that the rating cannot be combined with clawfoot ratings under DC 5278.  A 10 percent rating is warranted for severe hallux valgus, if equivalent to amputation of the great toe.  Id. § 4.71a, DC 5280.  This is the highest rating available.

The Veteran seeks a rating in excess of 10 percent for Charcot joint in the right foot.  The appeal period before the Board begins on October 1, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston, 605 F.3d at 982.  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran underwent VA examinations in August 2011 and October 2011.  The examination reports revealed mild to moderate hallux rigidus, severe hallux valgus, hammer toe, metatarsalgia, and pes cavus (claw foot).  The reports noted that prior imaging studies have confirmed degenerative changes in multiple joints in the feet. Functional loss was described as an inability to walk more than two blocks without stopping and an inability to stand more than 10 minutes due to increased pain in foot.  It was noted that the Veteran uses diabetic shoes constantly. 

The Veteran's medical records are consistent with the findings expressed in the VA examination reports.  The Veteran has otherwise reported that the Charcot joint causes his foot to swell the more he uses it and this will throw off his balance and occasionally he falls.  He described problems with standing, walking, lifting, carrying, stooping, kneeling, crouching, climbing, and trouble with balance because of the numbness and swelling in his feet and legs.  He does not endorse experiencing flares.

The Veteran's diagnosed hallux rigidus meets the criteria for a 10 percent rating under DC 5281.  This is the Veteran's current rating, and it is the highest rating available under DC 5281.  The Board has considered whether separate ratings are warranted.  38 C.F.R. § 4.25(b); Esteban, 6 Vet. App. at 259.  The evidence shows additional diagnoses of claw foot, hallux valgus, and hammer toe.  Separate ratings for these disabilities are prohibited due to the rule against pyramiding.  38 C.F.R. § 4.14.  The Veteran's representative has argued that a 30 percent rating should be warranted under DC 5278 for claw foot.  The Board disagrees.

First, the Board notes that DC 5281 explicitly states that it cannot be combined with the rating for claw foot; this would be pyramiding.  Second, even if it were not pyramiding, the competent evidence of record during the appeal period under consideration shows the Veteran's current claw foot does not affect the toes, plantar fascia, or cause limitation of dorsiflexion, a varus deformity, pain or tenderness.  Thus, it would not warrant even a compensable evaluation under DC 5278.  Moreover, while the Veteran is competent to describe his symptoms and functional loss, he does not possess the requisite medical training or expertise to attribute these to a specific disability, particularly in his disability picture which includes the intersection of severe diabetic neuropathy and multiple diagnoses of foot disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given the foregoing, the assignment of separate ratings is not warranted.  There are no additional expressly or reasonably raised issued presented on the record.


ORDER

A rating in excess of 20 percent for diabetes mellitus type II is denied.

An initial rating in excess of 10 percent for left foot metatarsalgia is denied.

A rating in excess of 10 percent for right implant arthroplasty and diabetic neurogenic arthropathy (Charcot joint) of the right foot is denied. 


____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


